DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/477,337, filed 16 September 2021, which is a continuation of U.S. Patent Application No. 16/329,604, now U.S. Patent No. 11,153,580, filed 28 February 2019, which is a National Stage Entry under 35 U.S.C. § 371 of PCT/EP2017/072665, filed 8 September 2017, which claims foreign priority to EP 161878616, filed 8 September 2016.
Claims 1–5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is reminded that for a continuing application, it is not necessary to submit an information disclosure statement that lists prior art that has already been considered by an examiner in a parent application.  M.P.E.P. § 609.02(II)(2).

Claim Objections
Claims 1–3 and 5 are rejected for want of conformity to 37 C.F.R. § 1.75(i), which requires every element or step in a claim to be separated by a line indentation.  As a non-limiting example, claim 3 recites the distinct steps of retrieving the information defining versions of the network abstraction layer units from the storage system and obtaining versions of the network abstraction layer units based on the retrieved information within the penultimate indentation.  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3–5 are rejected under 35 U.S.C. § 103 as being unpatentable over K. Grüneberg & Y. Sanchez, “HEVC tile subsets in 14496-15”, ISO/IEC Document MPEG114/M37873 (Feb. 2016) (“Grüneberg”), in view of Y.H. Chen & V. Sze, “A Deeply Pipelined CABAC Decoder for HEVC Supporting Level 6.2 High-Tier Applications”, 25 IEEE Transactions on Circuits & Systems for Video Tech. 856–868 (May 2015) (“Chen”), both of record in the file for parent application 16/329,604.

Regarding claim 1, Grüneberg, in combination with Chen, teaches:
A video stream storage system, comprising a storage system (Grüneberg §§ 2.1, 3.2.1, tiles stored on tracks),
a transmission interface (Chen Fig. 2, bitstream input)
and a controller (Chen Fig. 2, § II.A, FSM selector and control path), the controller being configured to
receive a first indication of a selection (Grüneberg § 3.2, constructor within array) of a sub-array of a spatial array of independently decodable slices (Grüneberg § 3.2.1, track holding constructor array stores a tile that contains slice header and HEVC data) in a first video stream that encodes full video images divided into the spatial array (Grüneberg § 3.2.2, data array within constructor),
the first video stream comprising network abstraction layer units that each contain video data for a respective slice preceded by a header (Grüneberg § 3.2.1, slice header or equivalent) that comprises parameters relating to the respective slice in relation to the first video stream (Grüneberg § 11.2–11.3, track header syntax); and
cause network abstraction layer units for the selected sub-array in the first video stream to be retrieved from the storage system (Grüneberg § 3.1, client requesting a certain subset of tiles)
and to be transmitted via the transmission interface (id.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the Grüneberg system in a pipelined implementation as in Chen, in order to accomplish “the goal of achieving the highest possible throughput”.  Chen § I.C.

Regarding claim 3, Grüneberg, in combination with Chen, teaches:
A decoding system for decoding partial video images from a first video stream that encodes full video images divided into a spatial array of independently decodable slices (Grüneberg § 3.2.1, track holding constructor array stores a tile that contains slice header and HEVC data),
wherein the first video stream comprises network abstraction layer units that each contain video content data for a respective one of the slices (id.) preceded by a header (id., slice header or equivalent) that comprises parameters relating to the respective one of the slices in relation to the first video stream (Grüneberg § 11.2–11.3, track header syntax),
and wherein information defining versions of network abstraction layer units corresponding to derived streams with differently sized images are provided (Grüneberg §§ 2.2–2.3, tile subset), the decoding system comprising:
a storage system (Grüneberg §§ 2.1, 3.2.1; tiles stored on tracks),
a controller (Chen Fig. 2, FSM selector and control path), configured to indicate a selection of a sub-array of a spatial array of independently decodable slices in the first video stream (Grüneberg § 3.1, user request of tile subset);
a stream generator, configured to retrieve the information defining versions of the network abstraction layer units from the storage system (id., adjusting CU address and NAL units based on user request)
and to obtain the versions of the network abstraction layer units with video content data corresponding to the first video stream (id., receiving requested data)
and headers for network abstraction layer units of a second video stream with an image size corresponding to the selected sub-array, based on the retrieved information (Grüneberg Fig. 1, § 2.3; adjusted CU addresses); and
a decoder, with an input coupled to a stream pre-processor (Chen Fig. 2, data path),
and configured to decode partial video images containing only video data from the sub-array, from the obtained versions of the network abstraction layer units (Grüneberg § 1, streaming region of interest).

Regarding claim 4, Grüneberg, in combination with Chen, teaches a decoding system according to claim 3, wherein the information defining versions of network abstraction layers comprises stored versions of the headers with field sizes for indicating the spatial location of the slices in a plurality of different image sizes (Grüneberg Fig. 1, original and adjusted CU addresses).

Regarding claim 5, Grüneberg, in combination with Chen, teaches a decoding system according to claim 3, comprising: a stream pre-processor, coupled between the stream generator and the decoder (Chen Fig. 2, bitstream parser),
configured to receive the obtained versions of the network abstraction layer units from the stream generator (Grüneberg § 3.1, request tile subset)
and to modify the obtained versions of the network abstraction layer units by replacing indications of the spatial location of the slices in the network abstraction layer units (Grüneberg Fig. 1, adjusted CU addresses),
using values of the indications of the spatial location of the slices from a predetermined set of shortened values of the indications of the spatial location of the slices (Grüneberg § 2.2, revised CU addresses must conform to ISO/IEC 23008-2)
that is independent of a location of the sub-array within the full video images (Grüneberg § 3.2.1, constructor array comprises own heading followed by distinct constructors).

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Grüneberg in view of Chen as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0103926 A1 (“Hannuksela”), of record in the ‘604 application.
Regarding claim 14, Grüneberg, in combination with Chen, teaches a video source system according to claim 1, wherein the controller (Chen Fig. 2, § II.A; FSM selector and control path) is configured to:
receive a second indication of a selection of a new sub-array of a spatial array (Grüneberg § 3.1, request tile subset)
cause network abstraction layer units for the selected new sub-array in the first video stream to be retrieved from the storage system and to be transmitted via the transmission interface (id., retrieval from stored tracks),
using network abstraction layer units from a first and second version of the first video stream for slices within and outside an overlap between the previous sub-array and the new sub-array respectively (Grüneberg Fig. 1, selected subset and original image), . . .
subsequently cause network abstraction layer units comprising image data from the first version for all slices within the new sub-array to be retrieved from the storage system (Grüneberg § 2.2, streaming selected tile subset)
and to be transmitted via the transmission interface (id.).
The claimed invention differs from Grüneberg and Chen in that the claimed invention discloses material relating to inter and intra frame image data.  Grüneberg and Chen do not teach this limitation.  However, Hannuksela, directed to a tile-based video codec, teaches:
the first version comprising inter frame relation based image data (¶¶ 0205, 0225, 250–260, temporal candidate for predicting block)
and the second version comprising only data encoded independent of inter frame relations (id., spatial candidate),
until a frame wherein the first version comprises image data encoded independent of inter frame relations (¶ 0156, intra random access point picture only allows intra-type slices).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to apply the tile-based intra and inter candidate coding to Grüneberg, because Hannuksela states in ¶ 0205 that this preserves independence of slice boundaries.

Conclusion
This is a continuation of applicant's earlier Application No. 16/329,604.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  In this case, claims 1–5 are identical in substance to claims 13–17 as originally filed in the ‘604 application, and were finally rejected in the Final Rejection of 25 November 2020.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See M.P.E.P. § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487